 Case 13-42401       Doc 174    Filed 01/04/19 Entered 01/07/19 11:05:08               Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:      13-42401
Christopher Mark Wilson                      )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               DuPage
               Debtor(s)                     )

                           ORDER GRANTING HARDSHIP DISCHARGE

       On this matter coming before the court on Debtor's motion for a Hardship Discharge, due notice
having been given and all parties present or represented by counsel and the court being fully advised in
the premise, IT IS HEREBY ORDERED:

   The Debtor shall be granted a discharge pursuant to 11 U.S.C. §1328(b)




                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: January 04, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Richard G. Fonfrias
 Fonfrias Law Group, LLC.
 First National Plaza
 70 West Madison Suite 1400
 Chicago, IL 60602
 312-969-0730
 F: 312-624-7954
